Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites a robotic microsurgery assembly comprising: at least one master tool, to detect a manual command, at least one slave manipulator, at least one surgical instrument operated on by said at least one slave manipulator, and at least one control unit configured to receive at least a first command signal comprising information about said manual command and to send a second command signal to at least one actuator to control said slave manipulator. Claim 1 further recites that the surgical instrument comprises at least one jointed subassembly and the jointed subassembly comprising a first link, a second link, and a third link. Additionally, claim 1 further recites that said first link is formed of a first link structural body, said first link structural body being a single piece, said second link is formed of a second link structural body, said second link structural body being a single piece, said third link is formed of a third link structural body, and said third link structural body being a single piece. Claim 1 further recites said first link structural body comprises a first link distal portion forming a first joint proximal portion and said second link structural body comprises a second link proximal portion forming a first joint distal portion, said first link distal portion and said second link proximal portion cooperating to form at least partially a first joint providing a single degree of freedom between said first link and said second link. Additionally claim 1 further claims that said second link structural body further comprises a second link distal portion forming a second joint proximal portion and said third link structural body comprises a third link proximal portion forming a second joint distal portion. Additionally, claim 1 further recites said second link distal portion and said 
The closest prior art of record is Brock. Brock recites a robotic microsurgery assembly comprising: at least one master tool, to detect a manual command, at least one slave manipulator, at least one surgical instrument operated on by said at least one slave manipulator, and at least one control unit configured to receive at least a first command signal comprising information about said manual command and to send a second command signal to at least one actuator to control said slave manipulator. Brock further recites that the surgical instrument comprises at least one jointed subassembly and the jointed subassembly comprising a first link, a second link, and a third link. Additionally, Brock further recites that said first link is formed of a first link structural body, said first link structural body being a single piece, said second link is formed of a second link structural body, said second link structural body being a single piece, said  Brock further recites said first link structural body comprises a first link distal portion forming a first joint proximal portion and said second link structural body comprises a second link proximal portion forming a first joint distal portion, said first link distal portion and said second link proximal portion cooperating to form at least partially a first joint providing a single degree of freedom between said first link and said second link. Additionally Brock further claims that said second link structural body further comprises a second link distal portion forming a second joint proximal portion and said third link structural body comprises a third link proximal portion forming a second joint distal portion. Additionally, Brock further recites said second link distal portion and said third link proximal portion cooperate to form at least partially a second joint providing a single degree of freedom between said second link and said third link, and wherein said surgical instrument comprises at least three tendons, each tendon of said at least three tendons comprising: a tendon proximal portion, associated to said at least one actuator, a tendon distal portion, secured to and extending over said second link or to said third link, a tendon intermediate portion, extending between said tendon proximal portion and said tendon distal portion. Finally, Brock discloses that said tendon intermediate portion of at least two of said tendons contacts said jointed subassembly exclusively in at least one tendon contact surface of said first link structural body and in at least one tendon contact surface of said second link structural body.
However, Brock fails to disclose avoiding said at least one tendon contact surface of the first link structural body and said at least one tendon contact surface of said second link structural body being a hole surface. Furthermore nothing in the prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792